311 S.W.3d 293 (2010)
STATE of Missouri, Respondent,
v.
George Edward HARRIS, Appellant.
No. WD 69865.
Missouri Court of Appeals, Western District.
March 9, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 27, 2010.
Application for Transfer Denied June 29, 2010.
Kent Denzel, Columbia, for appellant.
Shaun Mackelprang and Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
George Harris appeals his convictions for first-degree assault and armed criminal action. Affirmed. Rule 30.25(b).